Citation Nr: 0004079	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  96-11 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder.

2.  Entitlement to an effective date prior to November 30, 
1994, for the grant of service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1995 rating decision from the 
Department of Veterans Affairs (VA) Portland, Oregon Regional 
Office (RO), which granted entitlement to service connection 
for post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling, effective November 30, 1994.  

The Board notes that in a September 1999 rating decision, the 
RO denied entitlement to individual unemployability.  The 
veteran has not filed a notice of disagreement as to that 
determination.




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's PTSD is manifested by total occupational 
and social impairment due to such symptoms as gross 
impairment in communication, grossly inappropriate behavior, 
persistent danger of hurting self or others, inability to 
maintain minimal personal hygiene, and disorientation as to 
time.

3.  On November 30, 1994, the RO received the veteran's claim 
of entitlement to service connection for PTSD.

4.  In an August 1995 rating decision, the RO granted 
entitlement to service connection for PTSD.  



CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1999).

2.  An effective date prior to November 30, 1994 for the 
grant of service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 5107, 5110, 7105 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.104, 3.155, 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1994, the veteran filed a claim of entitlement to 
service connection for PTSD.  In an August 1995 rating 
decision, the RO granted entitlement to service connection, 
evaluated as 30 percent disabling, effective November 30, 
1994.  The veteran filed a notice of disagreement as to the 
rating percentage and the effective date of the benefit.  A 
timely substantive appeal was submitted in February 1996.  In 
a March 1996 rating decision, the RO determined that a 70 
percent evaluation was warranted for PTSD, effective November 
30, 1994.  The veteran has continued his appeal of both the 
rating percentage assigned and the effective date of the 
benefit.

I.  Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

PTSD is rated under the portion of the Schedule for Rating 
Disabilities that pertains to mental disorders.  Prior to 
November 7, 1996, PTSD was rated under 38 C.F.R. § 4.132.  
Effective November 7, 1996, the rating schedule for mental 
disorders was amended and redesignated as 38 C.F.R. § 4.130.  
See 61 Fed. Reg. 52700 (Oct. 8, 1996).  The evaluation 
criteria have substantially changed in the new rating 
schedule and now focus on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that where the 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 
1 Vet. App. 308 (1991).  In light of the fact that the 
veteran filed his claim before November 7, 1996, the Board 
will evaluate his psychiatric disability in light of both the 
current and old criteria.  

Under the current rating criteria found in 38 C.F.R. § 4.130, 
Diagnostic Code 9440 (1999), a 70 percent evaluation is 
warranted for PTSD with occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9440 (1999).

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9440 (1999).  

Under the former rating criteria for PTSD, 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995), a 70 percent rating is warranted 
when the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, and totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and 
demonstrable inability to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).

Employment is a factor that must be considered with regard to 
the evaluation of mental disorders.  Prior to November 7, 
1996, 38 C.F.R. § 4.130 provided that the severity of the 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability, and that two of 
the most important determinants of disability were time lost 
from gainful work and decrease in work efficiency.  It was 
further provided that the rating board must not underevaluate 
the emotionally sick veteran with a good work record.  
38 C.F.R. § 4.130 (effective prior to November 7, 1996).  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

A review of the record reflects numerous private medical 
opinions regarding the veteran's mental status as well as VA 
opinions.  In a May 1995 VA psychiatric evaluation, it was 
noted that the veteran had held numerous jobs, constantly 
argued with others, experienced flashbacks, had had no 
intimate relationships with women in 23 years, slept with a 
gun by his bed, and suffered from constant vigilance and 
avoidance of people.  The examiner opined the veteran had 
clear-cut PTSD experiences including marked social phobia, 
anxiety, and nightmares involving the war.  

A private medical opinion dated in January 1996 reflects 
knowledge of the veteran in a professional capacity as well 
as personal experiences in the community.  The physician 
noted that he had been treating the veteran since July 27, 
1994 for severe depression and sleep deprivation.  It was 
noted that the veteran was employed in a sheltered workshop 
type environment by a friend.  The veteran's job was 
described as renting 3-wheeled bicycles to tourists for beach 
rides.  The veteran primarily worked on the bicycles 
mechanically, but did have to interact with customers.  The 
physician opined that the veteran's ability to deal with the 
public was "nil."  The physician related that he and his 
family had been to the bicycle shop as customers and were 
rudely chastised and threatened about the rules for riding 
the bicycles before leaving the shop.  The physician opined 
that the veteran was barely able to control a near manic 
level of anger at the general public.  

Upon returning the bicycles, the physician observed the 
veteran verbally threatening a teenage boy for riding on the 
wrong part of the beach.  The physician remained on the scene 
until the boy was safely out of sight because he was 
concerned for his safety.  It was also noted that a grocer 
across the street from the veteran's place of employment had 
evicted the veteran from the store because of his loud and 
blasphemous behavior that threatened and frightened 
customers.  It was further noted that the local city hall 
reported to the physician that they received complaints 
regarding the veteran's behavior on a regular basis 
throughout the summer.  The physician opined that the 
veteran's suicide potential was as high as anyone he had 
seen.  Finally, it was noted that the veteran was tolerated 
in the community because it was well known that he was a 
Vietnam veteran and was seriously impaired psychologically 
while serving his country.  

A February 1996 statement from a licensed clinical social 
worker reflects that the veteran was unable to maintain 
appropriate social interaction with the public or other 
individuals.  Incidents involving verbal attacks on 
customers, pulling a knife on a customer, and other incidents 
requiring police involvement were noted.  The social worker 
observed that the veteran was unable to maintain any intimate 
relationships and was also unable to maintain consistent 
employment.  It was noted that these symptoms continued 
despite abstinence from substance use and abuse.  The social 
worker described the veteran's symptoms as severe and saw no 
possibility for him to maintain gainful employment.  

An October 1997 letter from the same private physician as 
noted above reflects that the veteran suffered from PTSD with 
severe depression and obsession.  It was noted that the 
veteran frequently ruminated about suicide, and after three 
years of treatment absolutely no improvement in his condition 
had been observed.  

Upon VA examination dated in February 1999, dreams and 
intrusive recollections of Vietnam experiences were noted as 
well as hallucinations and symptoms of avoidance.  The 
veteran was described as reclusive.  The examiner noted that 
the veteran's irritability and sarcasm were evidenced 
throughout the examination.  The examiner noted no evidence 
of a thought disorder and questionable judgment.  It was 
noted that the veteran had never been able to maintain 
gainful employment and it did not seem likely at that point.  
A diagnosis of PTSD was noted and a Global Assessment of 
Functioning score of 45 was assigned.  

A private mental health treatment record dated in May 1999 
reflects that the veteran was being treated with medication 
with some success.  It was noted that the veteran had worked 
for the last few years at a friend's bicycle shop.  However, 
that situation was coming to an end at the close of the 
summer.  The physician reported that there had been at least 
four occasions on which the police had been called to 
intervene because of the veteran's interactions with 
customers.  The physician opined that the veteran was 
unemployable in that he was not able to keep or maintain 
gainful employment.  It was noted that his thought processes 
were partially logical but with the use of a lot of metaphors 
and abrupt changes of subject.  

In a May 1999 letter, the aforementioned licensed clinical 
social worker described the veteran as experiencing chronic 
symptoms of rage, panic and disassociation.  It was also 
noted that the veteran was distractible, forgetful, and 
rambled in his conversations.  Additionally the veteran had 
difficulty in orienting to time and day as well as in keeping 
schedules.  His depression was described as relentless and 
responding only minimally to anti-depressant medication.  It 
was noted that his suicidal ideation had not ceased.  The 
social worker reported that the veteran lived in a destitute 
condition of messes, poor hygiene, and fire risks, and his 
isolation was essentially absolute.  Many potential customers 
and townspeople avoided the veteran out of fear of his 
unpredictable behavior.  Finally, it was noted that the 
veteran was unable to maintain any close relationships, and 
even his family had been alienated from him.  The social 
worker opined that the veteran was totally unemployable.  

Additionally, a June 1999 letter from the veteran's employer 
is of record.  It reflects that the veteran was originally 
employed by the bicycle shop in spite of his intimidating 
demeanor.  Incidents of verbal abuse, threats, and police 
intervention in dealing with customers were noted, including 
an incident in which the veteran flashed a knife in front of 
a customer.  After a May 1998 incident between the veteran 
and a customer, the employer reported that an agreement to 
end the veteran's relationship with the bicycle shop was 
agreed upon.  The employer stated that the veteran continued 
to "work background" as needed and would receive his last 
paycheck in September 1999.  The employer opined that in his 
experience, the veteran was not employable.  

In light of the aforementioned evidence, the Board concludes 
that a 100 percent disability rating is warranted for PTSD 
under either the current or earlier criteria.  This evidence 
more nearly approximates to total occupational and social 
impairment in that it demonstrates such symptoms as gross 
impairment in communication, grossly inappropriate behavior, 
persistent danger of hurting self or others, an inability to 
maintain minimal personal hygiene, and disorientation to 
time. 

Finally, as the Board has herein assigned one increase, 
without specifying effective dates or differentiating between 
multiple periods, the question of staged ratings has not been 
decided as prejudicial to the veteran.  Accordingly, no 
prejudice has resulted herein.  Bernard v. Brown, 4 Vet. App. 
384, 392-394 (1993).

II.  Earlier Effective Date Claim

The veteran contends that an earlier effective date is 
warranted for the grant of service connection for PTSD.  He 
asserts that the award should be effective from November 1, 
1976, when his condition was misdiagnosed and his claim 
denied.  

A review of the record reflects that in February 1974, the 
veteran filed a claim of entitlement to service connection 
for a nervous condition.  In an April 1974 letter, the RO 
informed the veteran that additional information was needed.  
The veteran was also informed that if he did not respond 
within 60 days, the RO would assume that he did not wish to 
pursue his claim and no further action would be taken.  The 
veteran did not respond to the RO's letter.

In October 1976, the veteran again filed a claim of 
entitlement to service connection for a nervous condition.  
In a July 1977 rating decision, the RO denied the claim of 
entitlement to service connection for a nervous condition on 
the grounds that a character disorder was a constitutional or 
developmental abnormality and not a disability under law, 
additionally no evidence of a psychosis related to service 
had been presented.  The veteran filed a notice of 
disagreement and a statement of the case was issued in March 
1978.  The cover letter attached to the statement of the case 
informed the veteran of the information needed in his 
substantive appeal and informed him that if he did not 
respond in 60 days, the RO would assume that he did not wish 
to complete his appeal and the record would be closed.  

The veteran testified at a RO hearing in March 1978 and 
statements from family members were submitted to the RO in 
April 1978

In July 1978, the RO issued a confirmed rating decision and 
continued to deny entitlement to service connection for a 
nervous condition.  A supplemental statement of the case was 
issued in July 1978 as well as a cover letter informing the 
veteran that if he did not respond in 30 days, they would 
assume that he did not want to pursue his appeal and his case 
would be closed.  The veteran did not respond to either of 
the RO's letters and no substantive appeal was filed.  

In July 1979, the veteran moved to reopen his claim of 
entitlement to service connection for a nervous condition.  
In a September 1979 letter, the RO requested more information 
from the veteran.  He did not respond to the September 1979 
letter.  

On November 30, 1994, the RO received the veteran's claim of 
entitlement to service connection for PTSD and such was 
subsequently granted.  The first competent medical evidence 
of a diagnosis of PTSD is a VA examination dated March 15, 
1995

The effective date for the veteran's award is governed by 
38 U.S.C.A. § 5110(a), which provides that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  A specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. § 3.151(a) 
(1999).  
A "claim" or "application" is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (1999).  An informal claim is 
any communication indicating an intent to apply for one or 
more benefits.  The benefit sought must be identified.  
38 C.F.R. § 3.155.

A review of the record reflects that there is no evidence on 
file, including psychiatric records, that can be construed as 
an informal claim for service connection for PTSD prior to 
November 30, 1994.  See 38 C.F.R. § 3.155.  The veteran's 
earlier claims of entitlement to service connection for a 
nervous condition were denied by the RO and became final when 
the veteran failed to perfect his appeal.  Even if these 
claims were construed as claims for PTSD, for a reopened 
claim the effective date of a grant of compensation may not 
be made effective before the date of VA receipt of the 
application to reopen or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q),(r).  Thus, the effective date of the grant of 
entitlement to service connection for PTSD cannot be earlier 
than November 30, 1994.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Thus, the claim for an earlier effective date must 
be denied.  




ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
governing regulations applicable to the payment of monetary 
benefits.

An effective date prior to November 30, 1994 for the grant of 
entitlement to service connection for PTSD is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

